           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON ARTHUR,
    Petitioner,                            NO. 3:17-CV-1123

          v.                               (JUDGE CAPUTO)
BUREAU OF PRISONS, et al.,
                                           (MAGISTRATE JUDGE SCHWAB)
    Respondents.
                                ORDER
   NOW, this 15th day of April, 2019, IT IS HEREBY ORDERED that:
   (1)   The Report and Recommendation (Doc. 32) is ADOPTED.
   (2)   The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241
         (Doc. 1) is DISMISSED without prejudice for lack of jurisdiction.
   (3)   The Clerk of Court is directed to mark the case as CLOSED.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
